Clark, J. (concurring):
A riparian owner has the right of access to and navigation on navigable waters as one of the incidents of his title to uplands, and if defendants had attempted to erect a permanent structure between high and low-water marks, which interfered with such rights, they could have been restrained under the authority of Tiffany v. Town of Oyster Bay (192 App. Div. 126), but in this case defendants in what they did exercised little more than the right of passage over the land between high and low-water marks adjacent to plaintiffs’ property, and this right of passage over the foreshore was possessed by the public, of which defendants were a part. (Barnes v. Midland R. R. Terminal Co., 193 N. Y. 378; Johnson v. May, 189 App. Div. 196.)
Plaintiffs had no exclusive rights except to high-water mark. Their principal right between high and low-water marks is “ a right' of access over [the land] to the navigable waters ” (Oelsner v. Nassau Light & Power Co., 134 App. Div. 281; Johnson v. May, 189 id. 196), but they had no exclusive right of hunting on the lands between *490high and low-water marks. So long as defendants did not interfere with plaintiffs’ access to the lake they could not be restrained in their right of passage over the territory in question, and hunting game from that territory.
I, therefore, concur for reversal.